Order entered August 2, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00064-CV

                           JOHN VANN, Appellant

                                     V.

           LEVEL FOUR ADVISORY SERVICES, LLC, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-02965-2018

                                  ORDER

      Before the Court is appellant’s July 29, 2021 unopposed motion for an

extension of time to file his reply brief. We GRANT the motion and extend the

time to August 18, 2021.


                                          /s/   KEN MOLBERG
                                                JUSTICE